                                Case 2:20-cv-00742-APG-EJY Document 35 Filed 08/04/20 Page 1 of 3



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5       Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                David H. Krieger, Esq.
                      10        Nevada Bar No. 9086
                                KRIEGER LAW GROUP, LLC
                      11        2850 W. Horizon Ridge Parkway, Suite 200
                                Henderson, NV 89052
                      12        Phone: (702) 848-3855, Ext. 101
                                Email: dkrieger@kriegerlawgroup.com
                      13

                      14        Counsel for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        MARCIA LEE,                                      Case No. 2:20-cv-00742-APG-EJY
                      18                            Plaintiff,                   STIPULATION AND ORDER TO EXTEND
                                                                                 TIME FOR PLAINTIFF TO RESPOND TO
                      19                v.                                       MOTION TO DISMISS
                      20        EQUIFAX INFORMATION SERVICES,                    [SECOND REQUEST]
                                LLC; PHH MORTGAGE CORPORATION;
                      21        and TRANS UNION LLC,                             Complaint filed: April 24, 2020
                      22                            Defendants.
                      23
                                        Plaintiff Marcia Lee (“Plaintiff”), by and through her counsel of record, and Defendant
                      24

                      25        Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:

                      26                1.      On April 24, 2020, Plaintiff filed a Complaint [ECF Dkt. 1].
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00742-APG-EJY Document 35 Filed 08/04/20 Page 2 of 3



                                       2.      On June 23, 2020, Trans Union filed a Motion to Dismiss the Complaint [ECF
                         1

                         2      Dkt. 23].

                         3             3.      Plaintiff and Trans Union stipulated to extend Plaintiff’s Response due date to July

                         4      21, 2020, which was granted by the Court on July 7, 2020 [ECF Dkt. 25].
                         5
                                       4.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response another
                         6
                                fourteen days in order for the parties to continue engaging in settlement discussions, and resolution
                         7
                                without burdening the Court with potentially unnecessary briefing aids in judicial economy, and
                         8
                                to extend Trans Union’s deadline to file a reply in support of its motion for fourteen days for the
                         9

                      10        same reasons. As a result, both Plaintiff and Trans Union hereby request this Court to further

                      11        extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss Complaint until
                      12        August 4, 2020, and to extend the date for Trans Union to file their Reply until August 18, 2020.
                      13
                                       This stipulation is made in good faith, is not interposed for delay, and is not filed for an
                      14
                                improper purpose
                      15
                                       IT IS SO STIPULATED.
                      16               Dated July 20, 2020
                      17         KNEPPER & CLARK LLC                                    QUILLING SELANDER LOWNDS WINSLETT
                      18                                                                & MOSER, P.C.
                                 /s/ Shaina R. Plaksin
                      19         Matthew I. Knepper, Esq., SBN 12796                    /s/ Jennifer R. Bergh
                                 Miles N. Clark, Esq., SBN 13848                        Jennifer R. Bergh, Esq., SBN 14480
                      20         Shaina R. Plaksin, Esq., SBN 13935                     6900 N. Dallas Parkway, Suite 800
                                 5510 So. Fort Apache Rd, Suite 30                      Plano, Texas 75024
                      21
                                 Las Vegas, NV 89148                                    Email: jbergh@qslwm.com
                      22         Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com                    ALVERSON TAYLOR & SANDERS
                      23         Email: shaina.plaksin@knepperclark.com                 Trevor Waite, Esq., SBN 13779
                                                                                        6605 Grand Montecito Parkway, Suite 200
                      24         KRIEGER LAW GROUP, LLC                                 Las Vegas, NV 89149
                                 David H. Krieger, Esq., SBN 9086                       Email: twaite@alversontaylor.com
                      25
                                 Shawn W. Miller, Esq., SBN 7825
                                 2850 W. Horizon Ridge Parkway, Suite 200               Counsel for Defendant
                      26                                                                Trans Union LLC
                                 Henderson, NV 89052
                      27         ///
                      28
                                                                               2 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00742-APG-EJY Document 35 Filed 08/04/20 Page 3 of 3



                                 Email: dkrieger@kriegerlawgroup.com
                         1
                                 Email: smiller@kriegerlawgroup.com
                         2
                                 Counsel for Plaintiff
                         3       KRAVITZ, SCHNITZER & JOHNSON                   CLARK HILL PLLC

                         4       /s/ Gary E. Schnitzer                          /s/ Jeremy J. Thompson
                                 Gary E. Schnitzer, Esq., SBN 395               Jeremy J. Thompson, Esq., SBN 12503
                         5       8985 S. Eastern Avenue, Suite 200,             3800 Howard Hughes Parkway, Suite 500
                         6       Las Vegas, NV 89123                            Las Vegas, NV 89169
                                 Email: GSchnitzer@ksjattorneys.com             Email: jthompson@clarkhill.com
                         7
                                 TROUTMAN PEPPER HAMILTON                       Counsel for Defendant
                         8       SANDERS LLP                                    Equifax Information Services LLC
                                 Kevin Kieffer, Esq., SBN 7045
                         9
                                 5 Park Plaza, Suite 1400
                      10         Irvine, CA 92614
                                 Email: Kevin.Kieffer@troutman.com
                      11
                                 Counsel for Defendant
                      12         PHH Mortgage Corporation
                      13
                                                         ORDER GRANTING
                      14            STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
                                 MOTION TO DISMISS AND FOR DEFENDANT TO FILE REPLY IN SUPPORT OF
                      15                                MOTION TO DISMISS
                      16        IT IS SO ORDERED.
                                                                 ________________________________________
                      17                                         UNITED STATES DISTRICT JUDGE
                      18
                                                                                               8/3/2020
                                                                                       DATED: _______________
                      19

                      20

                      21

                      22

                      23

                      24

                      25                                               Lee v. Equifax Information Services, LLC et al
                      26                                               Case No: 2:20-cv-00742-APG-EJY

                      27
                      28
                                                                       3 of 3
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
